Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims1-14 remain for examination. Applicant's arguments filed on 09/15/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 06/15/2021. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 4, 6, 8-9, 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collet US 20100161752 A1, in view of Beck (U.S. 20060031673 A1).
As to claim 1, Collet teaches storing the database in a distributed manner throughout a peer-to-peer (P2P) network of nodes using a distributed hash table to select the nodes of the P2P network such that two or more nodes of the P2P network store different portions of the database (Collet Fig. 2, Pa. [0019]) [administering a peer-to-peer P2P file sharing network. The method includes: maintaining a reference associating a particular shared file with one or more seeders in a community of peers and a number of seeders; registering a second peer as a second seeder of the particular shared file, if a first seeder in the community of peers has informed the peers of a termination of the availability of a file seeding of the particular shared file] [0030 (In pure P2P networks, the repository of files index and the storage of files are decentralized, meaning that every P2P client can act as an index server 101 for other peers. A P2P client searching for a given file connects to an index server (100 or 101). The index server (100 or 101) collects all the files shared by the requester and updates its index database 101)]; and performing, by a first node of the P2P network, an integrity check of a second node of the P2P network (Collet Fig. 2, Pa. [0078]) [The idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him] to detect whether the second node is a compromised node (Collet Fig. 2, Pa. [0076]) [it is possible to implement fine-grained mechanisms (deciding whether a node is valid or invalid, re-encode node events, detect a compromised or attacked node, etc.) A certain number of thresholds can be implemented (number of copies, type of files, etc)]
It is noted that Collet does not appear explicitly disclose method comprising: generating a database that contains file properties for a set of valid system files for a non- compromised operating system of a host computer; by at least comparing, by the first node, file properties of a system file of an operating system currently executing on the second node of the P2P network with the file properties contained within the database distributed throughout the P2P network to detect whether the system file of the operating system currently executing on the second node of the P2P network has been compromised.
However, Beck discloses method comprising: generating a database that contains file properties for a set of valid system files for a non- compromised operating system of a host computer; by at least comparing, by the first node, file properties of a system file of an operating system currently executing on the second node of the P2P network with the file properties contained within the database distributed throughout the P2P network to detect whether the system file of the operating system currently executing on the second node of the P2P network has been compromised (Beck Pa. [0008]) [detecting that an operating system is not correctly reporting file properties is provided. The detection system requests that a suspect operating system loaded from a suspect storage device (e.g., suspected of being infected) during a boot up of a computer system provide a report of file properties of the files on the suspect storage device. The detection system also requests that a clean operating system loaded from a clean storage device during another boot up of the computer system provide the actual file properties of the files on the suspect storage device. The detection system then compares the reported file properties to the actual file properties. If the detection system detects a significant difference between the reported and actual file properties, then the suspect storage device may be infected with malware]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Beck to the detection infection of the operating system of Collet would have yield predictable results and resulted in an improved system, namely, a system that would detect that an operating system has been modified (Beck Pa. [0002]) 

As to claim 4, the combination of Beck and Collet teaches further comprising using the distributed hash table to store a plurality of databases to the P2P network, wherein each of the databases contains master records of properties of system files for different types of hosts computing devices, and wherein the respective file properties contained within the databases are stored to different ones of the nodes of the P2P network in accordance with the distributed hash table (Collet Fig. 2, Pa. [0019]) [administering a peer-to-peer P2P file sharing network. The method includes: maintaining a reference associating a particular shared file with one or more seeders in a community of peers and a number of seeders; registering a second peer as a second seeder of the particular shared file, if a first seeder in the community of peers has informed the peers of a termination of the availability of a file seeding of the particular shared file] [0030 (In pure P2P networks, the repository of files index and the storage of files are decentralized, meaning that every P2P client can act as an index server 101 for other peers. A P2P client searching for a given file connects to an index server (100 or 101). The index server (100 or 101) collects all the files shared by the requester and updates its index database 101)]

As to claim 6, claim 6 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.
As to claims 8-9, the combination of Collet and Beck teaches further comprising a scheduler that periodically invokes the integrity checker software to perform an integrity check using the distributed hash table; wherein the set of valid system files is associated with a different one of the peer nodes than the first node on which the integrity checker software executes (Collet Pa. [0078]) [The idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him]

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.
Allowable Subject Matter
Claims 2-3, 5, 7 and 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments
It is argued that:
Applicant respectfully traverses the rejections to the extent the rejections may be considered applicable to the claims as amended. The applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant's claims, and there would have been no apparent reason that would have caused one of ordinary skill in the art to modify the applied references to arrive at the claimed features. 
Claim 1, as amended, is patentable over the applied references at least because the 
applied references do not teach or suggest the features of amended claim 1 of "performing, by a first node of the P2P network, an integrity check of a second node of the P2P network to detect whether the second node is a compromised node by at least comparing, by the first node, file properties of a system file of an operating system currently executing on the second node of the P2P network with the file properties contained within the database distributed throughout the P2P network to detect whether the system file of the operating system currently executing on the second node of the P2P network has been compromised."8 
Application Number 16/825,548 
Response to Office Action mailed June 15, 2021 In the Office Action, the Examiner alleges that Collet teaches the features of previous claim 1 of "performing, by a first node of the P2P network, an integrity check of a second node of the P2P network to detect whether a system file of an operating system currently executing on the second node of the P2P network has been compromised" because Collet allegedly teaches that "[t]he idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him." Applicant respectfully disagrees. 
As an initial matter, Collet's description of a node that could check the integrity of 
contents delivered to the same node does not teach or suggest the features of amended claim 1 of "performing, by a first node of the P2P network, an integrity check of a second node of the P2P network," as recited by amended claim 1 (emphasis added). Further, in the context, the cited portion of Collet states, with emphasis added: 
The robustness of the system can be optimized: exchanges can be optionally secured. Handling encrypted sessions (SSL for example) appears to be an interesting possibility if combined with embodiments of the invention. The idea is that in order to accept to serve contents, a node could check the integrity of 
contents delivered to him.2  SSL, as is well known to a person having ordinary skill in the art, is a cryptographic protocol for establish secure communication (e.g., encrypted sessions) between computing devices. As such, in the context of discussing that exchanges can be optionally secured, SSL and handling encrypted sessions, when Collet states that "a node could check the integrity of contents delivered to him," Collet appears to merely be describing, based on the context, using encrypted network connections between nodes in order to ensure the integrity of the contents delivered to 
In addition, claim 1 has been further amended to recite "performing, by a first node of 
P2P network, an integrity check of a second node of the P2P network to detect whether the second node is a compromised node by at least comparing, by the first node, file properties of a system file of an operating system currently executing on the second node of the P2P network with the file properties contained within the database distributed throughout the P2P network to detect whether the system file of the operating system currently executing on the second node of the P2P network has been compromised" (emphasis added). Collect's recitation of "[h]andling encrypted sessions" to "check the integrity of contents delivered to him" "in order to accept to serve contents" do not teach or suggest any such performance of an integrity check of a second node by a first node to detect whether the second node is a compromised node. 

Examiner’s response b: 
 In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
In this case Collet the claimed limitation  “performing, by a first node of the P2P network, an integrity check of a second node of the P2P network (Collet Fig. 2, Pa. [0078]) [The idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him] to detect whether the second node is a compromised node (Collet Fig. 2, Pa. [0076]) [it is possible to implement fine-grained mechanisms (deciding whether a node is valid or invalid, re-encode node events, detect a compromised or attacked node, etc.) A certain number of thresholds can be implemented (number of copies, type of files, etc)]”
Therefore the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491